Citation Nr: 0843103	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from May 
1962 to May 1966.  He also had subsequent service with the 
Missouri National Guard from August 1980 to March 1996, which 
included periods of active and inactive duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In September 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The record reflects that the veteran submitted additional 
evidence to the Board in October 2008 accompanied by a waiver 
of initial review by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the veteran's degenerative joint 
disease of the right shoulder is etiologically related to 
military service.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, degenerative joint 
disease of the right shoulder was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Analysis

The veteran has claimed entitlement to service connection for 
degenerative joint disease of the right shoulder.  He 
essentially contends that he incurred a chronic right 
shoulder disability as a result of a skiing accident that 
occurred during training with the Army National Guard.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2008).  Full-time 
duty under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 in the 
National Guard qualifies as ACDUTRA, while duty other than 
full-time duty under those provisions is considered to be 
INACDUTRA.  38 C.F.R. § 3.6(c)(3), (d)(4) (2008).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.  

In the claim on appeal, the Board notes that service medical 
records clearly reflect the veteran injured his right 
shoulder in February 1988 on active duty for training while 
participating in downhill ski training.  Current medical 
evidence, including an April 2005 VA examination report, 
diagnoses degenerative joint disease of the right shoulder.  
The issue thus becomes whether there is competent medical 
evidence of record to link the in-service injury with the 
current disability.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

In this regard, the Board notes that there are two medical 
opinions of record that address the nexus issue.  The first 
of these is an April 2005 VA examination report that 
diagnoses degenerative joint disease of the right shoulder 
but finds it is not likely that the veteran's current 
shoulder problems are secondary to active duty.  In 
explaining this opinion, the examiner, a registered nurse, 
noted that, while the injury itself is discussed during 
active duty, there are no other medical records to review 
from the 1980s until approximately 2001.  No indication of 
shoulder pain appears in the veteran's medical records until 
a September 2004 record states the veteran reported having 
had right shoulder pain since a skiing accident in 1983.  The 
only information contained in that record is that the veteran 
stated he could live with the pain, which gets better with 
rest and worse with working.  

The VA examiner noted that part of the need for an opinion 
deals with questions about the chronic nature of an injury.  
The examiner again noted that there is no medical information 
from 1988 to 2004 and stated that the lack of information 
available that addresses the issue of chronicity, apart from 
the veteran's own subjective statements, makes it not likely 
that the right shoulder injury is secondary to active duty.  
The examiner further stated that the chronic right shoulder 
injury was more likely due to the veteran's post-service 
occupation.

The second opinion is an October 2008 letter written by a 
physician's assistant who currently treats the veteran's 
right shoulder.  Her letter states that it is her 
understanding that the veteran had a shoulder injury in 
February 1988 that has never completely resolved.  An 
examination revealed limited range of motion with abduction 
and adduction.  The veteran had tenderness across the 
acromioclavicular joint and in the posterior aspect of his 
shoulder.  Following this examination, she concluded that an 
MRI needed to be done.  The MRI revealed a full thickness 
tear of the supraspinatus and infraspinatus tendons along 
with a partial tear of the long head of the biceps tendon.  
The physician's assistant stated that all of these findings 
were most likely a result of his in-service injury.

The physician's assistant reviewed the veteran's medical 
records and noted that an MRI was never ordered at the time 
of the injury.  She stated that an MRI would have diagnosed 
this disability at the time of injury.  X-rays were performed 
in service, but the physician's assistant stated that x-rays 
could not have determined this pathology.  She also noted 
that the veteran complained of shoulder pain at the time of 
every subsequent examination but no further tests were 
ordered.  She opined that the veteran's persistent shoulder 
pain is most likely due to the injury in 1988.  

Having reviewed these etiology opinions, the Board concludes 
that there is an approximate balance of positive and negative 
evidence regarding the question of whether the veteran's 
right shoulder disability is related to his in-service 
injury.

The Board notes that both examiners, one a registered nurse 
and the other a physician's assistant, are qualified through 
education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  Both examiners discussed 
the pertinent evidence and explained the reasoning behind 
their conclusions.  While the VA examiner found a lack of 
evidence of a chronic disability to weigh against the claim, 
the physician's assistant noted post-injury complaints of 
right shoulder pain contained in subsequent medical history 
records.  The physician's assistant further noted that the 
tests that were performed during service were not sufficient 
to detect the extent of the injury in service.  

Only independent medical evidence may be considered to 
support medical findings.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this 
case, the Board finds that the evidence is essentially in 
equipoise as to whether the veteran's current right shoulder 
disability is etiologically linked to his in-service shoulder 
injury.  Therefore, resolving reasonable doubt in favor of 
the veteran, the Board finds that a grant of service 
connection for degenerative joint disease of the right 
shoulder is warranted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the right shoulder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


